DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on April 29, 2021 was received.  Claim 1 was amended, support of the amendment can be found on page 10, lines 9-12 of current specification.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 19, 2020. 

			
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Jueptner et al. (US 2006/0173099 A1) in view of Wendel et al. (US 6562148 B1) on Claims 1-2, 6, 9-10 and 16 are maintained.
2 of zirconium and the molybdenum coating is generally in the range between 2 and 500 mg/m2  for example ([0276], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05), the aqueous treatment solution contains at least one polymer from polymers or copolymers of acrylic acid and/or methacrylic acid ([0040]).
Jueptner does not explicitly teach the whole range of a weight ratio, calculated as Zr/Mo metal, of Zr : Mo is from 15:1 to 3.5:1, the solution includes from 100 to 800 mg/1 of Zr and from 30 to 100 mg/1 of Mo, calculated as Zr/Mo metal, a layer weight is provided on each workpiece of from 2 to 15 mg/m2 of Zr and Mo, and 100 to 600 mg/l of the at least one polymer, but teaches a total of 4 to 4000 mg/l of hexafluorozirconate ions for example ([0028]); a total of 10 to 4000 mg/l of molybdate ions for example, calculated as dihydrate of the Na salt ([0029]), wherein the concentration of the 2 of zirconium and the molybdenum coating is generally in the range between 2 and 500 mg/m2  for example ([0276], and 0.02 to 5 g/l of a copolymer ([0044], [0046]), as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in Zr: Mo is from 15:1 to 3.5:1, from 100 to 800 mg/1 of Zr and from 30 to 100 mg/1 of Mo, and from 2 to 15 mg/m2 of Zr and Mo, and includes 100 to 600 mg/l of the at least one polymer, because the claimed ranges overlap or lie inside ranges disclosed by the prior art ranges, a prima facie case of obviousness exists and expect the same success when applying the same amount of Zr and Mo.  
Jueptner teaches a method of pretreating a sheet of aluminum alloys as disclosed above.  Jueptner does not explicitly teach pickling solution comprising surfactant, hydrofluoric acid, and sulfuric acid.  However, Wendel, an analogous art, teaches a method of pretreatment of work pieces having a surface made of aluminium or aluminium alloys (Abstract), comprising pickling the aluminum alloys with a pickling solution comprising surfactant, hydrofluoric acid and sulphuric acid, with solutions which contain 3 to 8 g/l sulphuric acid, 50 to 150 mg/l non-complexed, free fluoride and 1 to 3 g/l non-ionogenic surfactant proving particularly suitable (Col. 4, lines 37-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pickling solution and the amount to the  in order to achieve the target pursued with invention, it is important that the aluminum alloys is pickling with the pickling solution (Col. 3, lines 35-45).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 2, Jueptner teaches comprising: a total of 4 to 4000 mg/l of hexafluorozirconate ions for example ([0028]); a total of 10 to 4000 mg/l of molybdate ions for example, calculated as dihydrate of the Na salt ([0029], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Jueptner does not explicitly teach the whole range of a weight ratio, calculated as Zr/Mo metal, of Zr : Mo is from 13:1 to 7:1, but teaches a total of 4 to 4000 mg/l of hexafluorozirconate ions for example ([0028]); a total of 10 to 4000 mg/l of molybdate ions for example, calculated as dihydrate of the Na salt ([0029]), as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in Zr: Mo is from 13:1 to 7:1, because the claimed ranges overlap or lie inside ranges disclosed by the prior art ranges, a prima facie case of obviousness exists and expect the same success when applying the same amount of Zr and Mo.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is 
Regarding claim 6, Jueptner teaches the aqueous treatment solution contains at least one polymer from polymers or copolymers of acrylic acid and/or methacrylic acid ([0040]).
Regarding claim 9, Jueptner teaches a method of pretreating a sheet of aluminum alloys as disclosed above.  Jueptner does not explicitly teach further comprising pretreating the aluminum alloy for noncutting forming, the pretreating comprising applying a lubricant before the noncutting forming.  However, Wendel, an analogous art, teaches a method of pretreatment of work pieces having a surface made of aluminium or aluminium alloys, for non-cutting shaping and/or the connection by welding or gluing to work pieces as well as for a subsequent permanent corrosion-preventing treatment (Abstract), in the case of a subsequent treatment by non-cutting shaping, a further advantageous embodiment of the invention provides applying a lubricant to the work pieces (Col. 5, lines 22-27, Claim 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a lubricant to the work pieces to the method of pretreating a sheet of aluminum alloys in Jueptner, because Wendel disclosed in the case of a subsequent treatment by non-cutting shaping, a further advantageous embodiment of the invention provides applying a lubricant to the work pieces (Col. 5, lines 22-27).
Regarding claim 10, Jueptner teaches a) pickling the sheet of aluminum alloy using Deoxidizer®4902 (a commercial product of the applicant) 2%, at room temperature for 3 minutes by dipping ([0284]); b) rinsing the sheet of aluminum alloy 
Regarding claim 16, Jueptner teaches a method of pretreating a sheet of aluminum alloys as disclosed above.  Jueptner does not explicitly teach further comprising applying an activation treatment prior to said corrosion-protecting.  However, Wendel, an analogous art, teaches a method of pretreatment of work pieces having a surface made of aluminium or aluminium alloys comprising cleaning, rinsing and, optionally activation treatments are performed before the permanent corrosion-preventing treatment (Abstract, claim 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply activation treatments are performed before the permanent corrosion-preventing treatment to the method of pretreating a sheet of aluminum alloys in Jueptner, because Wendel disclosed for the case of a subsequent phosphating treatment, which can also take place wet to wet, it is advantageous to provide an activating treatment (Col. 5, lines 28-40).
Response to Arguments
Applicant's arguments filed on June 22, 2021 have been fully considered but they are not persuasive. 

Applicant’s principal arguments are 
The overlapping ranges cannot established an obviousness because only a significantly smaller range of concentrations than those taught by Jueptner for zirconium and molybdenum would achieve the desired technical effect. An optimum or workable range must be recognized as a result-effective variable first, in order to establish a prima facie obviousness based on routine experimentation.  
It would not have been obvious to a person having ordinary skill in the art to combine Jueptner and Wendel, because Wendel teaches a solution is polymer-free, and silent on a treatment solution containing molybdenum and did not teach the treatment solution claimed ranges.  Therefor the combination of Jueptner and Wendel would not have rendered the claimed pretreatment process obvious.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Jueptner in view of Wendel is a prima facie case of obviousness, because they are analogous arts in the same field of endeavor, such as a method of pretreatment of work pieces having a surface made of aluminium or aluminium alloys.  Secondary, Wendel disclosed in order to achieve the target pursued with invention, it is important that the aluminum alloys is pickling with the pickling solution (Motivation) (Col. 3, lines 35-45). In addition, Wendel is brought in to modify the picking solution in the picking pretreatment method step. Therefore, Wendel doesn’t teach away from the picking solution and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pickling solution and the amount to the method of pretreating a sheet of aluminum alloys in Jueptner. 
Wendel does not disclose that the polymer cannot be added.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/HAI Y ZHANG/           Primary Examiner, Art Unit 1717